 JOSKE'S HOUSTONJoske's Houston and General Drivers, Warehouse-men & Helpers Local Union No. 968, affiliatedwith International Brotherhood of TeamstersChauffeurs, Warehousemen & Helpers of AmericaPetitioner. Case 23-RC-4528October 18, 1977DECISION AND DIRECTION OFELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, ahearing was held before Hearing Officer John P.Cearley on June 1, 2, and 6, 1977, at Houston, Texas.Following the hearing, and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended, this case wastransferred to the Board by direction of the RegionalDirector for Region 23. Briefs have been filed by theEmployer and the Petitioner.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case the Board finds:1. The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The labor organization involved claims torepresent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.The Employer is a Texas corporation engaged inthe retail sale of goods at various stores. The facilityinvolved herein is its service center, located at 6666Mykawa Road in Houston, Texas, through whichgoods are purchased and distributed to its retailoutlets. Its two primary functions are the movementof merchandise and inventory and control of thatmerchandise.In a previous proceeding,2the Union, on February13, 1976, petitioned for a warehouse unit, whichI The Employer's name appears as amended at the hearing.2 Case 23-RC-4353. not published in bound volumes.3 The following classifications were included in the unit: traffic office,receiving dock, marking room (POFO), upholstery workroom, carpetworkroom, drapery workroom. appliance workroom, frame shop, delivery233 NLRB No. 4included all employee classifications supervised bythe Employer's general operations manager. TheEmployer, contending that all classifications werefunctionally integrated in its operations, argued thatthe only appropriate unit would include all servicecenter employees, all of whom receive the samebenefits. The Regional Director found the requestedunit appropriate because of its separate supervisionand because of the lack of functional integrationamong warehouse and other employees.3Request forreview of that Decision and Direction of Electionwas denied by the Board on May 14, 1976. TheUnion, however, failed to obtain a majority in thatelection.The parties' positions are unchanged. The Petition-er requests a warehouse unit of all 140 employeessupervised by the general operations manager andthe Employer maintains that the only appropriateunit would include all service center employees.4Theparties agreed that the Board should take notice ofthe record in the previous case. The thrust of theevidence presented in the later hearing related to theduties and responsibilities of the disputed buyerclericals, and to the Employer's allegations that therehave been "relevant changes" in its operationwarranting a finding that only a unit of all of theapproximately 400 service center employees is nowappropriate.The Employer points to the following changes in itsoperation since the previous proceeding: (1) Asecond door added to the traffic office, (2) relocationof the offices of the receiving clericals and buyerclericals, (3) installation of a new photocopy ma-chine, (4) distribution of a service center newspaper"to relay news of interest to all employees," (5)elimination of appliance repair, (6) increased parkingfacilities, and (7) addition of a bulletin board outsidethe personnel office. It also asserts that increasedcontact among employees has resulted from in-creased business volume.We find these changes de minimis. In large partthey are physical changes affecting only the locationat which employees report for or perform certainwork. The same functions are still performed with thesame supervision. Further, the Employer's increasedvolume since the previous proceeding has requiredneither substantial organizational changes nor aninflux of additional employees. In any event, thechanges instituted by the Employer do not destroythe identity of the unit found appropriate in theprevious proceeding, which we find appropriate.warehousemen, housekeeping. furniture workroom. lawnmower. hike shop,and supply room.4 Sears, Roebuck and Co., 222 NLRB 476 (1976), which the Employerclaims is controlling, is inapposite. The merchandise control, delivery office,and receiving clericals, whom the Board included in the warehouse unit,were not separately supervised as in the instant case. Rather, they hadcommon supervision with the warehouse unit employees.31 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStill at issue is the status of the buyer clericals. ThePetitioner, contrary to the Employer, would excludethem from the bargaining unit. However, Petitionerstated it would not object to the inclusion of thisclassification if it is deemed appropriate. There aretwo furniture-buyer clericals and two drapery-buyerclericals. They "walk through" paperwork to expe-dite everything that happens to the merchandisefrom purchase until delivery to the customer. Theyalso handle the initial investigation of customercomplaints. The four buyer clericals are immediatelysupervised by the buyers, who have authority to firethem. The merchandise manager oversees the buyersand reports to a general merchandise manager at oneof the Employer's other facilities. Because the buyerclericals are separately supervised and are moreinvolved with control and inventory of the merchan-dise, than with its movement, which involves thewarehouse employees, we find that they lack asufficient community of interest for inclusion in theunit. Indeed, even the Employer in its brief demar-cates two "primary functions" at its service center:(1) movement of merchandise and (2) inventory andcontrol. Therefore, they are excluded from the unitfound appropriate.55 Member Murphy does not agree that the buyer-clericals are clearly tobe excluded from the unit and she would direct that they be voted subject tochallenge.Accordingly, on the basis of the entire record inthis case, including all transcripts, exhibits, and briefsin the previous proceeding between the partiesregarding the appropriateness of a warehouse unit,we find that the following employees constitute aunit appropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All employees employed by the Employer at itsService Center facility at 6666 Mykawa Road,Houston, Texas, who are supervised by its generaloperations manager, including traffic officer,receiving dock, marking room (POFO), uphol-stery workroom, carpet workroom, drapery work-room, frame shop, delivery warehousemen,housekeeping, furniture workroom, lawnmower,bike shop, and supply room, but excludingtruckdrivers and truckdrivers' helpers,6SIM/MR,unit control, credit, IO/AP, electronic dataprocessing, payroll, general ledger, statistical,COD, sales audits, expense control, confidentialemployees, guards and supervisors as defined inthe Act.[Direction of Election and Excelsior footnoteomitted from publication.]s A unit of drivers and drivers' helpers is currently represented by thePetitioner pursuant to certification in Case 23-RC- 1867.32